UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            5/21/21


  Smart Team Global, LLC,

                         Plaintiff,
                                                                                   19-cv-4873 (AJN)
                 –v–
                                                                                        ORDER
  HumbleTech LLC, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       Plaintiff received a certificate of default against Defendants HumbleTech LLC and Lin Li

on January 19, 2021. Dkt. No. 56. Nevertheless, Plaintiff never subsequently moved for default

judgment. IT IS ORDERED that if Plaintiff intends to move for default judgment, it shall do so

within three weeks of this order, or in the alternative it must file a status update with the Court

explaining why a motion for default judgment against Defendants should not be filed at this time.

Plaintiff is on notice that failure to do so by this date may result in the action being dismissed with

prejudice for failure to prosecute. See United States ex rel. Drake v. Norden Systems, 375 F.3d

248, 250 (2d Cir. 2004) (noting “a district judge’s authority to dismiss actions based on a

plaintiff’s failure to prosecute”). Plaintiff is further ORDERED to serve a copy of this Order on

both Defendants and to file proof of service on the docket.

       SO ORDERED.

Dated: May 21, 2021
       New York, New York
                                               __________________________________
                                                       ALISON J. NATHAN
                                                    United States District Judge
